Citation Nr: 1142453	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for epidermolysis bullosa of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1966.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted via video-conference in November 2009.  A transcript of this hearing has been associated with the claims file.  

The Board remanded this claim in January 2010 so that additional development of the evidence could be undertaken.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This claim for service connection was remanded in January 2010 for additional development.  As noted as part of that remand, under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Board also notes that the government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

As also noted as part of the January 2010 remand, the Veteran complained of "foot trouble" in the course of his pre-induction examination.  Corns were shown to be present.  A subsequent entry shows that blisters on both feet were observed.  He was thereafter seen in the podiatry clinic for bullous eruptions on his feet.  The Veteran reported this was a hereditary condition.  Hyperhydrosis of both feet was observed in the course of a dermatology examination and, in a subsequent entry, bullae were observed to have recurred on his feet.  The Veteran's separation examination includes a diagnosis of bilateral epidermolysis bullosa.  A medical board proceeding report shows that it was determined that the epidermolysis bullosa of both feet existed prior to the Veteran's service entrance.  This record serves as clear and unmistakable evidence of a pre-service disability.  However, noted the Board, to rebut VA's presumption of soundness, a two-step evaluation is needed, and to date the Veteran had not been examined to determine whether there was clear and unmistakable evidence that his pre-existing disorder of the feet was not aggravated by service.  See Wagner.  

The Board also observed in January 2010 that a June 2008 private medical record includes a diagnosis of long history of epidermolysis bullosa.  It was noted to primarily affect his hands and feet.  

Also of record is a statement received by the Veteran in November 2009 as part of which he asserted that his epidermolysis bullosa was aggravated during his active military service.  

Unfortunately, the Board finds its requested remand action of January 2010 -- affording the Veteran an examination as well as seeking to obtain a medical opinion -- was not sufficiently completed.  Accordingly, an additional remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2010 remand, in pertinent part, ordered the following development:

1.  The Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed epidermolysis bullosa of both feet.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether there is clear and unmistakable evidence that the Veteran's epidermolysis bullosa of the feet, which preexisted service, did not increase in disability beyond natural progression during service.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

The requested VA examination was conducted in August 2010.  The examining physician commented that she had reviewed the Veteran's claims folder and medical record.  The physician commented that the Veteran had bullae on his feet which were first diagnosed while he was in the service.  After examining the Veteran, the examiner supplied a diagnosis of epidermolysis bullosa.  She commented that the Veteran's diagnosed foot disorder was "caused by or related to the diagnosis of epidermolysis bullosa he received in service and was discharged for."  Clearly, the VA examiner in August 2010 did not adequately address and respond to the question presented by the Board in January 2010.  As a result, and as noted as part of a March 2011 RO Deferred Rating Decision, the claims file was to be returned to the VA examiner who conducted the VA examination in August 2010 so that the requested medical opinion (as stated in the Board's January 2010 remand) could be answered.  The Deferred Rating Decision also pointed out that the Veteran's pre-induction examination showed a foot condition, and that a medical Board proceeding report had determined that the epidermolysis bullosa of both feet had existed prior to the Veteran's service entry.  Also noted was the medical question which needed to be addressed, namely, "whether there is clear and unmistakable evidence that [the Veteran's] epidermolysis bullosa of the feet, which pre-existed service, did not increase in disability beyond [its] natural progression."  

Review of a March 2011 VA internal medicine examination consult note shows that the Veteran's claims folder was reviewed, and the file was reviewed.  The Veteran was not examined at this time.  A VA Certified Physician Assistant (PA-C), who completed the consult note, commented that the Veteran had a "history of simple type epidermolysis," and that he "served in the military for several months prior to being discharged for this skin condition."  He also noted that the Veteran had "problems before enlistment."  To this point, the Veteran's accredited representative, as part of an August 2011 Written Brief Presentation, commented that the Veteran "was able to do warehouse work successfully for 21 months before induction yet he only lasted a few months in the Army."  The representative also observed that the opining PA-C had no "direct contact" with the Veteran.  The PA-C opined that the pre-existing condition "most likely did not increase in disability beyond natural progression."  The PA-C quoted a clinical record which reported that the condition existed prior to service and "has not been aggravated by active service."  He added that "[i]f the condition increased in disability beyond natural progression, there would most likely be a record of periodic medical treatment for the condition following discharge.  In this case, there is no such evidence."  




The Board is mindful that in Barr v. Nicholson, 21 Vet. App. 303, 311, the United States Court of Appeals for Veterans Claims (Court) found that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim.  Here, as discussed above, the medical findings set out as part of the August 2010 VV examination conducted by a VA physician as well as the claims file review undertaken by the VA PA-C in March 2011 adequately - in essence, by using the appropriate legal threshold - clear and unmistakable evidence - addressed the specific development ordered by the Board in January 2010.  As such, additional action is therefore required.  Stegall.

The Board also again notes that the VA PA-C who attempted to supply the opinion as concerning in-service aggravation did not, contrary to the instructions set out in the Board's January 2010 remand, have an opportunity to examine the Veteran.  Stegall.  

Accordingly, the matter is REMANDED to the RO for the following action:

1.  The RO/AMC should forward the claim folder to the VA physician who examined the Veteran in August 2010, if she is available.  After reviewing the Veteran's claims folder, to include the arguments and testimony (see November 2009 hearing transcript) presented by both the Veteran and his representative (see August 2011 Written Brief Presentation), as well as the examination report completed in August 2010, the physician should render an opinion as to whether there is clear and unmistakable evidence that the Veteran's epidermolysis bullosa of the feet, which preexisted service, did not increase in disability beyond natural progression during service.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten addendum report. 

2.  In the event that the VA physician who examined the Veteran in January 2010 is unavailable, the RO/AMC should see that the Veteran is afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed epidermolysis bullosa of both feet.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether there is clear and unmistakable evidence that the Veteran's epidermolysis bullosa of the feet, which preexisted service, did not increase in disability beyond natural progression during service.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination - if scheduled -- and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).





In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.  

5.  After completed of all indicated development, the RO should readjudicate the claim of service connection for epidermolysis bullosa of both feet in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


